13 N.Y.3d 815 (2009)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. ABDUL-JABBOR MALIK, Appellant,
v.
STATE OF NEW YORK, Respondent.
Court of Appeals of New York.
Decided October 20, 2009.
Appeal dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question. Moreover, here, there is no order of the Appellate Division granting appellant leave to appeal to the Court of Appeals.